Citation Nr: 1732336	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he contracted HIV as secondary to PTSD, including effects of medications used to treat such.  Specifically, he asserts that PTSD caused him to use poor judgement and ultimately resulted in his contraction of HIV through sexual intercourse.  He explained that he made bad choices and decisions which resulted in a loss of his marriage, home, and employment.  He used drugs to cope with memories and lived in a homeless shelter with his son.  He informed VA doctors that Prozac was giving him "tunnel vision" but nothing was offered or done for him and he became very depressed after losing it all.  Thereafter, he contracted HIV through sexual intercourse.  The Board finds a VA examination is required on remand.  38 C.F.R. § 3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current and relevant treatment records, to include VA records dated from February 2016 to the present.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  

The examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's HIV is proximately due to, the result of, or permanently aggravated (beyond the natural progress of the condition) by PTSD, specifically addressing the Veteran's assertions that poor judgment from PTSD, including the impact of medications used to treat the condition, caused him to participate in sexual activity which led to the contraction of HIV?

(b)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse is proximately due to, the result of, or permanently aggravated by PTSD?

(c)  If the examiner determines that substance abuse is due to or aggravated by PTSD, the examiner is asked to also address whether the Veteran's HIV is proximately due to, the result of, or permanently aggravated by substance abuse, specifically addressing the Veteran's assertions that poor judgment caused him to participate in sexual activity which led to his contraction of HIV.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




